    Case 1:12-cr-00185-JRH-BKE Document 143 Filed 12/02/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA


 UNITED STATES OF AMERICA


                                                           Case No. I:I2-CR-185

                                                           ORDER ON MOTION FOR
                                                           SENTENCE REDUCTION UNDER
                                                           18 U.S.C.§ 3582(c)(1)(A)
 STARKE ALLEN HAWKINS
                                                           (COMPASSIONATE RELEASE)




         Upon motion by the defendant for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A),

and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable

policy     statements     issued    by     the    United     States    Sentencing      Commission,

IT IS ORDERED that the motion is:


□ GRANTED


         □ The defendant's previously imposed sentence of imprisonment of

is reduced to                                       If this sentence is less than the amount of time


the defendant already served, the sentence is reduced to a time served; or

         □ Time served.


         If the defendant's sentence is reduced to time served:


                □       This order is stayed for up to fourteen days, for the verification of the
                        defendant's residence and/or establishment of a release plan, to make
                        appropriate travel arrangements, and to ensure the defendant's safe release.
                        The defendant shall be released as soon as a residence is verified, a release
                        plan is established, appropriate travel arrangements are made, and it is safe
                        for the defendant to travel. There shall be no delay in ensuring travel
                        arrangements are made. If more than fourteen days are needed to make
                        appropriate travel arrangements and ensure the defendant's safe release, the
                        parties shall immediately notify the court and show cause why the stay
                        should be extended; or
    Case 1:12-cr-00185-JRH-BKE Document 143 Filed 12/02/20 Page 2 of 3




               □       There being a verified residence and an appropriate release plan in place,
                       this order is stayed for up to fourteen days to make appropriate travel
                       arrangements and to ensure the defendant's safe release. The defendant shall
                       be released as soon as appropriate travel arrangements are made and it is
                       safe for the defendant to travel. There shall be no delay in ensuring travel
                       arrangements are made. If more than fourteen days are needed to make
                       appropriate travel arrangements and ensure the defendant's safe release,
                       then the parties shall immediately notify the court and show cause why the
                       stay should be extended.

       □ The defendant must provide the complete address where the defendant will reside upon

       release to the probation office in the district where they will be released because it was not

       included in the motion for sentence reduction.


       □ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a "special term" of

       □ probation or □ supervised release of        months (not to exceed the unserved portion of

       the original term of imprisonment).

               □ The defendant's previously imposed conditions of supervised release apply to
               the "special term" of supervision; or

               □ The conditions of the "special term" of supervision are as follows:




       □ The defendant's previously imposed conditions of supervised release are unchanged.

       □ The defendant's previously imposed conditions of supervised release are modified as

       follows:

□ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before                          , along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.
    Case 1:12-cr-00185-JRH-BKE Document 143 Filed 12/02/20 Page 3 of 3



0^6^]
  ENIED after complete review of the motion on the merits. (Doc. 135.)

            ACTORS CONSIDERED (Optional)

       Even assuming Defendant could establish that his medical conditions place him at an

increased risk of severe illness if he contracts COVID-19. thus qualifying as a serious medical
condition under U.S.S.G. S 1B1.13. app. note Ua)^). the factors of 18 U.S.C. ^ 3553(a) weigh

heavily against his release. Defendant was attributed with 535 images and three videos depicting
child pornography, which included images showing "the penetration of pre-pubescent children
with adult males, child bondage, and child bestiality." (Presentence Investigation Report. 11 5.)

Investigation further revealed "very lewd" internet chats between Defendant and a fourteen-year-

old girl, rid. % 6.) Thus, despite his apparent remorse, recognition ofthe seriousness of his offense,
rehabilitation, and low PATTERN score, his release would not be justified in light of the nature

and circumstances of his offense. Moreover, releasing Defendant over six years early would not

reflect the seriousness of his offense, promote respect for the law, provide just punishment, and
afford adequate deterrence. Finally, the Court cannot conclude with any amount of certainty that

Defendant, who committed the instant offense in his late fifties, does not pose a danger to the

community. See 18 U.S.C. ^ 3582{'c)("l)('A).



□   DENIED      WITHOUT        PREJUDICE        because   the   defendant   has   not   exhausted   all


administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant's request by the warden of the defendant's facility.

IT IS SO ORDERED. ^
Dated: Decembgr^^,^20.

                                                  J. RAINDA^ MLL/CHIEF .lUDGE
                                                  unitW^tAtes district court
                                                  SOUTHERN DISTRICT OF GEORGIA
